 DECISIONS OF NATIONAL LABOR RELATIONS BOARDYonkers General Hospital and International Union ofOperating Engineers, Local 30, 30A, AFL-CIO.Case 2-CA- 16315June 29, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENEI.ILOUpon a charge filed on March 14, 1979, by Inter-national Union of Operating Engineers, Local 30,30A, AFL-CIO, herein called the Union, and dulyserved on Yonkers General Hospital, herein calledRespondent, the General Counsel of the National La-bor Relations Board, by the Regional Director forRegion 2, issued a complaint and notice of hearing onMarch 23, 1979, against Respondent, alleging thatRespondent had engaged in and was engaging in un-fair labor practices affecting commerce within themeeting of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, and noticeof hearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges, in substance, that on February 20,1979, following a Board election in Case 2 RC17926, the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate;' and that,commencing on or about March 1, 1979, and at alltimes thereafter Respondent has refused and contin-ues to date to refuse to bargain collectively with theUnion as the exclusive bargaining representative, al-though the Union has requested and is requesting itto do so. On April 2, 1979, Respondent filed its an-swer to the complaint admitting in part, and denyingin part, the allegations in the complaint.On April 19, 1979, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on April 25, 1979, theBoard issued an Order transferring the proceeding tothe Board and a Notice To Show Cause why the Gen-eral Counsel's Motion for Summary Judgment shouldnot be granted. Respondent thereafter filed a re-sponse to Notice To Show Cause.I Official notice is taken of the record in the representation proceeding,Case 2-RC-17926, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8. as amended. SeeLTV Electrosystems, Inc., 166 NLRB 938 (1967). enfd. 388 F.2d 683 (4th Cir.1968); Golden Age Beverage Co., 167 NLRB I51 (1967). enfd. 415 F.2d 26(5th Cir. 1969): Intertype Co. v. Penello, 269 F. Supp. 573 (D.C. Va. 1967);Foller Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (7th Cir. 1968); Sec.9(d) of the NLRA, as amended.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer and thereafter in its opposition to theGeneral Counsel's Motion for Summary Judgment,Respondent denies the appropriateness of the unitand contends that an appropriate unit would consistof all service and maintenance employees. In his Mo-tion for Summary Judgment, counsel for the GeneralCounsel contends that Respondent seeks to relitigatematters previously considered by the Board andfound to be lacking in substance and that there are nonew factual issues which warrant a hearing. We agreewith the General Counsel.Review of the record, including that of the repre-sentation proceeding, Case 2 RC-17926, shows thatat the hearing on the Union's petition for a unit of allemployees of the engineering and skilled maintenancedepartment, Respondent opposed such a unit onthree grounds: (I) that the Board has held that sepa-rate engineering and maintenance units are inappro-priate in the health care industry; (2) that the UnitedStates circuit courts of appeals have affirmed theseBoard decisions; and (3) that such a unit would becontrary to the congressional mandate against undueproliferation of units in the health care industry. OnMay 25, 1978, the Regional Director issued a decisionand direction of election finding that Respondent'sengineering and maintenance employees constitute ahomogeneous unit whose employees share a commu-nity of interest sufficiently separate and apart fromthe rest of Respondent's service employees to justifyseparate representation. In its request for review ofthe Regional Director's decision and direction, Re-spondent reiterated its position that a decision findingappropriate a unit composed solely of engineeringand maintenance employees is contrary to prior deci-sions and to the congressional mandate. Respondentalso argued that the Regional Director erroneouslydetermined that the engineering and maintenance de-partment employees possess a community of interestseparate and apart from other service and mainte-nance employees. On June 27, 1978, the Boardgranted Respondent's request for review, but onJanuary 29, 1979, the Board issued an Order affirm-ing the Regional Director's unit determination. ThatOrder stated that subsequent to the grant of reviewthe Board issued a Supplemental Decision and Orderin Allegheny General Hospital, 239 NLRB 872 (1978),which set forth in detail the reasons for the policy243 NLRB No. 42226 YONKERS GENERAL HOSPITALdetermination that hospital maintenance employeesmay constitute an appropriate bargaining unit underthe health care amendments to the Act. Furthermore,the Order reiterated that a majority of the Board inAllegheny General Hospital found that the standardfor determining the appropriateness of such a unit isthe traditional community-of-interest test of Ameri-can Cyanamid Company', 131 NLRB 909 (1961). Ap-plying these standards, the Board thereby determinedthat the Regional Director's unit determination wasappropriate. In the instant case Respondent againquestions the appropriateness of the unit. In so doingRespondent raises no issue that it did not raise in therepresentation proceeding.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding.2All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or previ-ously unavailable evidence, nor does it allege that anyspecial circumstances exist herein which would re-quire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.Accordingly, we grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent, a health care institution within themeaning of Section 2(14) of the Act, is a New Yorkcorporation engaged in operating an acute care hospi-tal at 2 Park Avenue, Yonkers, New York. In thenormal course and conduct of its business operationsduring the past 12-month period, which period is rep-resentative, Respondent had gross revenue in excessof $1 million and purchased and received goods val-ued in excess of $50,000 directly from suppliers lo-cated outside the State of New York.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it will2See Pittsburgh Plate Glass Co v. N.LR.B., 313 U.S. 146, 162 (1941):Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c)effectuate the policies of the Act to assert jurisdictionherein.II. tE .ABO()R ORGANIZATION INV)I.VI )International Union of Operating Engineers, Local30, 30A, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.Ill. IHE 'NIFAIR I.ABOR PRA('II(ESA. The Representation ProceedingI. The unitThe following employees of Respondent constitutea unit appropriate fr collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All full-time and regular part-time engineeringand maintenance department employees, includ-ing firemen/engineers, engineering foremen, en-gineering assistants, maintenance mechanics,electricians, maintenance helper, carpenters,painters, groundskeepers/gardeners employedby Respondent at its Yonkers, New York, hospi-tal, but excluding all other employees, profes-sional employees, guards and supervisors as de-fined in the Act.2. The certificationOn February 9, 1979, a majority of the employeesof Respondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional Di-rector for Region 2, designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. The Union was certified as the col-lective-bargaining representative of the employees insaid unit on February 20, 1979, and the Union con-tinues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's ReJiusalCommencing on or about February 23, 1979, andat all times thereafter the Union has requested Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all the em-ployees in the above-described unit. Commencing onor about March 1, 1979, and continuing at all timesthereafter to date, Respondent has refused and con-tinues to refuse to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceMarch 1, 1979, and at all times thereafter, refused to227 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that by such refusal Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section111, above, occurring in connection with its operationsdescribed in section 1, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.v. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Poultry Company, Inc., 136 NLRB785 (1962); Commerce Company d/b/a Lamar Hotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5thCir. 1964), cert. denied 379 U.S. 817; Burnett Con-struction Company, 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Yonkers General Hospital is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. International Union of Operating Engineers,Local 30, 30A, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All full-time and regular part-time engineeringand maintenance department employees, includingfiremen/engineers, engineering foremen, engineeringassistants, maintenance mechanics, electricians, main-tenance helper, carpenters, painters, groundskeepers/gardeners employed by Respondent at its Yonkers,New York, hospital, but excluding all other employ-ees, professional employees, guards, and supervisorsas defined in the Act constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. Since February 20, 1979, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about March 1, 1979, and atall times thereafter to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced and is in-terfering with, restraining, and coercing employees inthe exercise of the rights guaranteed to them in Sec-tion 7 of the Act and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Yon-kers General Hospital, Yonkers, New York, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with International Union ofOperating Engineers, Local 30, 30A, AFL-CIO, asthe exclusive bargaining representative of its employ-ees in the following appropriate unit:All full-time and regular part-time engineeringand maintenance department employees, includ-ing firemen/engineers, engineering foremen, en-gineering assistants, maintenance mechanics,electricians, maintenance helper, carpenters,painters, groundskeepers/gardeners, employedby Respondent at its Yonkers, New York, hospi-tal, but excluding all other employees, profes-sional employees, guards and supervisors as de-fined in the Act.228 YONKERS GENERAL HOSPITAL(b) In any like or related manner interfering with.restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at its Yonkers, New York, hospital copiesof the attached notice marked "Appendix." Copiesof said notice, on forms provided by the RegionalDirector for Region 2, after being duly signed by Re-spondent's representative, shall be posted by Respon-dent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region 2, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.MEMBER PENELLO, dissenting:For the reasons set forth in my dissenting opinionin Allegheny General Hospital, 239 NLRB 872, 1would reverse the Regional Director's unit determina-tion, dismiss the petition, and therefore deny the Gen-eral Counsel's Motion for Summary Judgment.'In the event that this Order is enforced by a Judgment of a United Statescourt of appeals, the words in the notice reading "Posted by order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEF SPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WIL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Inter-national Union of Operating Engineers, Local30, 30A, AFL-CIO, as the exclusive representa-tive of the employees in the bargaining unit de-scribed below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay.wages, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All full-time and regular part-time engineer-ing and maintenance department employees,including firemen/engineers, engineering fore-men, engineering assistants, maintenance me-chanics, electricians, maintenance helper, car-penters, painters, groundskeepers/gardenersemployed by Respondent at its Yonkers, NewYork, hospital, but excluding all other em-ployees, professional employees, guards andsupervisors as defined in the Act.YONKERS GENERAL HOSPITAL229